DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 18 and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim19 and 20 of prior U.S. Patent No. 10,324,350 B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-7 and 14-18 of U.S. Patent No. 10,324,350 B2, herein referred to as Patent ‘350. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are disclosed in Patent ‘350 and are therefore anticipated by said patent.
In regard to claim 1, the additional limitation of “a second cathodic electroactive compound” does not add any substantial patentable subject matter as “a second cathodic electroactive compound” can be broadly interpreted as being the same as said “blue cathodic electroactive compound” since “different” or “separate” limitations were not claimed.


Application
Patent ‘350
a second cathodic electroactive compound, and up to three anodic electroactive compounds; wherein the electrochromic medium is disposed within the chamber; the anodic electroactive compounds comprise a green anodic electroactive compound and one or two gray anodic electroactive compounds; and the anodic electroactive compounds comprise from about 8 mol % to about 15 mol % gray anodic electroactive compounds.
1. An electrochromic device comprising: a chamber defined by a first conductive surface of a first substrate, a second conductive surface of a second substrate, and a sealing member joining the first substrate to the second substrate; an electrochromic medium comprising a blue cathodic electroactive compound and up to three anodic electroactive compounds; wherein the electrochromic medium is disposed within the chamber; the anodic electroactive compounds comprise a green anodic electroactive compound and one or two gray anodic electroactive compounds; and the anodic electroactive compounds comprise from about 8 mol % to about 15 mol % gray anodic electroactive compounds.
2. The electrochromic device of claim 1, wherein the anodic electroactive compounds comprise one green anodic 


3. The electrochromic device of claim 1, wherein the gray anodic electroactive compounds are selected from 2,7-diisobutyl-5,10-dineopentyl-5,10-dihydrophenazine; 2,7-di-2-ethylbutyl-5,10-dineopentyl-5,10-dihydrophenazine; 2,7-di-2-ethylhexyl-5,10-dineopentyl-5,10-dihydrophenazine; and 2,5,7,10-tetraneopentyl-5,10-dihydrophenazine.
4. The electrochromic device of claim 1, wherein the blue cathodic electroactive compound is an alkyl viologen.
4. The electrochromic device of claim 1, wherein the blue cathodic electroactive compound is an alkyl viologen.
5. The electrochromic device of claim 4, wherein the alkyl viologen is selected from 1,1'-bis-2-ethylhexyl-4,4-bipyridinium tetrafluoroborate, 1,1'-bis-isobutyl-4,4'-bipyridinium tetrafluoroborate; and 1,1'-bis 2-ethyl butyl-4,4'-bipyridinium tetrafluoroborate.
5. The electrochromic device of claim 4, wherein the alkyl viologen is selected from 1,1'-bis-2-ethylhexyl-4,4-bipyridinium tetrafluoroborate, 1,1'-bis-isobutyl-4,4'-bipyridinium tetrafluoroborate; and 1,1'-bis 2-ethyl butyl-4,4'-bipyridinium tetrafluoroborate.
6. The electrochromic device of claim 1, wherein the green anodic electroactive 


7. The electrochromic device of claim 1, wherein the molar ratio of the cathodic electroactive compound to the anodic electroactive compounds is about 1:1 to about 1.1:1.
13. The electrochromic device of claim 1, wherein the electrochromic device is an electrochromic aircraft transparency.
14. The electrochromic device of claim 1, wherein the electrochromic device is an electrochromic aircraft transparency.
14. The electrochromic device of claim 1, wherein the electrochromic device, in a low transmission state, exhibits a u'-v' color space where a u' value is from about 0.15 to about 0.30 and a v' value is from about 0.30 to about 0.40.
15. The electrochromic device of claim 1, wherein the electrochromic device, in a low transmission state, exhibits a u'-v' color space where a u' value is from about 0.15 to about 0.30 and a v' value is from about 0.30 to about 0.40.
15. The electrochromic device of claim 14, wherein the u' value is from about 0.18 to about 22.
16. The electrochromic device of claim 15, wherein the u' value is from about 0.18 to about 0.22.

17. A method to minimize or remove purple hue from an electrochromic medium within an electrochromic device in the darkened state, the method comprising adjusting the concentration of gray anodic electroactive compound to from about 8 mol % to about 15 mol % relative to the total molar concentration of anodic electroactive compounds.
17. The method of claim 16, wherein the gray anodic electroactive compound comprises one or more selected from 2,7-diisobutyl-5,10-dineopentyl-5,10-dihydrophenazine; 2,7-di-2-ethylbutyl-5,10-dineopentyl-5,10-dihydrophenazine; 2,7-di-2-ethylhexyl-5,10-dineopentyl-5,10-dihydrophenazine; and 2,5,7,10-tetraneopentyl-5,10-dihydrophenazine.
18. The method of claim 17, wherein the gray anodic electroactive compound comprises one or more selected from 2,7-diisobutyl-5,10-dineopentyl-5,10-dihydrophenazine; 2,7-di-2-ethylbutyl-5,10-dineopentyl-5,10-dihydrophenazine; 2,7-di-2-ethylhexyl-5,10-dineopentyl-5,10-dihydrophenazine; and 2,5,7,10-tetraneopentyl-5,10-dihydrophenazine.


Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claim 8: an electrochromic device as claimed, specifically wherein the one or more UV stabilizers are selected from 2-ethyl-2-cyano-3,3-diphenyl acrylate; (2-ethylhexyl)-2-cyano-3,3-diphenyl acrylate; 2-(2'-hydroxy-4'-methylphenyl)benzotriazole; 3-[3-(2H-benzotriazole-2-yl)-5-(1,1- dimethylethyl)-4-hydroxyphenyl]propionic acid pentyl ester; a composition of C.sub.7-9 branched and linear alkyl esters of 3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxy-benzenepropanoic acid and 1-methoxy-2-propylacetate; 2,4-dihydroxybenzophenone; 2-hydroxy-4- methoxybenzophenone; and 2-ethyl-2'-ethoxyalanilide.
The prior art fails to teach a combination of all the claimed features as presented in claim 9: an electrochromic device as claimed, specifically comprising an anodic and/or cathodic color-stabilizing redox buffer.
The prior art fails to teach a combination of all the claimed features as presented in claim 10: an electrochromic device as claimed, specifically wherein the second cathodic compound is a green cathodic compound.
The prior art fails to teach a combination of all the claimed features as presented in claims 11 and 12: an electrochromic device as claimed, specifically wherein the electrochromic device has a clear state and a darkened state and the electrochromic medium maintains a blue-gray color in the darkened state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 25, 2021